DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's submissions filed on 5/3/2021 and 5/6/2021 have been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
2.	The objection to the abstract is withdrawn in view of the corrections filed on 5/3/2021 which are accepted by the Examiner.   

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Freeman on 5/10/2021.
Please amend claim 18 as follows:
18.    (Currently Amended) A method of fabricating the solid oxide fuel cell stack of claim 1, the method comprising:
stacking at least two adjacent solid oxide fuel cells, each solid oxide fuel cell of the at least two adjacent solid oxide fuel cells supported on the metallic interconnect and comprising an anode, a cathode, and an electrolyte;
disposing the glass seal between the electrolyte of at least one solid oxide fuel cell of the at least two adjacent solid oxide fuel cells and the metallic interconnect supporting the adjacent solid oxide fuel cell;

heating the disposed barrier layer to a temperature greater than 300°C to form an intermediate barrier layer comprising the aluminum-containing phosphate,
heating the intermediate barrier layer to a temperature greater than 500°C,
reacting the aluminum-containing phosphate and chromium of the metallic interconnect to form the first sublayer, and
reacting the 
wherein the third sublayer is present as a barrier between the first sublayer and the second sublayer.
Election/Restrictions
4.	As previously noted, claims 1-6, 8-11, and 22-24 are allowable, with claim 1 being independent. The restriction requirement between inventions, as set forth in the Office action mailed on 3/4/2020,  has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention III and Invention I is withdrawn.  Claims 18-20 and 25, directed to a method of making an allowable product and requiring all the limitations of an allowable claim (i.e., Claim 18 recites “A method of fabricating the solid oxide fuel cell stack of claim 1, the method…”) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claims 18-20 and 25 are rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
5.	The rejections of claim 18, and thus dependent claims 19-20, claim 20, claim 21, and claim 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments filed 5/3/2021 and 5/6/2021.  
	The rejections of claim 18, and thus dependent claims 19-20, claim 25, and thus dependent claim 26, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments filed 5/3/2021 and 5/6/2021.  


Allowable Subject Matter
6.	Claims 1-6, 8-11, 18-20, and 22-26 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to achieve a solid oxide fuel cell stack with a barrier layer having first through third sublayers with the specified chemical components in each.  The closest art to this is considered to be Hazel et al. (US 7,314,674) which teaches a metallic substrate 60 (a turbine) that has an outer glassy sealant layer 176 with a two-layer “barrier layer” (168, 172).  Hazel does not teach a  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729